Matter of Melanie C. (Melissa L.) (2016 NY Slip Op 01109)





Matter of Melanie C. (Melissa L.)


2016 NY Slip Op 01109


Decided on February 16, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 16, 2016

Tom, J.P., Acosta, Moskowitz, Gische, JJ.


213

[*1]In re Melanie C., A Child Under the Age of Eighteen Years, etc.,
andMelissa L., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Law Offices of Randall S. Carmel, Syosset (Randall S. Carmel of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Diana Lawless of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Jess Rao of counsel), attorney for the child.

Order of fact-finding, Family Court, New York County (Susan K. Knipps, J.), entered on or about February 27, 2015, which, after a hearing, determined that respondent mother had neglected the subject child, unanimously affirmed, without costs.
A preponderance of the evidence shows that the child's physical and mental condition has been impaired or is in imminent danger of becoming impaired as a result of the mother's mental condition (see Matter of Zariyasta S., 158 45, 48 [1st Dept 1990]; see also Family Ct Act § 1012[f][i]). There is evidence that, among other things, the mother, while in the child's presence, threatened to kill herself and the child, that the mother did not take her medication on a consistent basis, and that the child had two facial injuries that were not adequately explained, as well as diaper rash that became more severe after the mother failed to fill the child's prescription (see Matter of Madeline R., 214 445, 446 [1st Dept 1995]). Family Court's credibility determinations are entitled to deference (see Matter of Matthew O. [Kenneth O.], 103 AD3d 67, 76 [1st Dept 2012]).
We have considered the mother's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 16, 2016
CLERK